 

Case 0:19-cr-60225-WPD Document1 Entered on FLSD Docket 08/05/2019

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

No, 19-60225-CR-DIMITROULEAS/SNOW

 

31 U.S.C. § 5324(a)(3)
31 U.S.C. § 5317(c)(1)
21 U.S.C. § 853

UNITED STATES OF AMERICA

vs.

MANUEL EDMUNDO RODRIGUEZ,

Defendant.

INFORMATION

The United States Attorney charges that:

 

 

Pages of ¥H pc

Aug 5, 2019

ANGELA E. NOBLE
CLERK U.S. DIST. CT.
3.D. OF FLA. - MIAMI

 

 

From on or about August 4, 2014, and continuing through on or about August 7, 2014, in

Broward County, in the Southern District of Florida, and elsewhere, the defendant,

MANUEL EDMUNDO RODRIGUEZ,

did knowingly and for the purpose of evading the reporting requirements of Title 31, United States

Code, Section 5313(a), and any regulation prescribed thereunder, structure and assist in structuring

transactions, and attempt to structure and assist in structuring transactions, that is, currency

deposits at Wells Fargo Bank, a domestic financial institution, into Wells Fargo Bank account

number ending in 3491, as part of a pattern of illegal activity involving more than $10,000, as set

forth below:

 

 

 

APPROXIMATE DATE MONETARY TRANSACTIONS
August 4, 2014 Currency deposit of $6,000
August 4, 2014 Currency deposit of $3,500
August 5, 2014 Currency deposit of $9,800

August 6, 2014
August 7, 2014

 

Currency deposit of $9,800
Currency deposit of $6,000

 

 

 
Case 0:19-cr-60225-WPD Document 1 Entered on FLSD Docket 08/05/2019 Page 2 of 5

In violation of Title 31, United States Code, Section 5324(a)(3) and Title 18, United States

Code, Section 2.
FORFEITURE ALLEGATIONS

1, The foregoing allegations of this Information are re-alleged and by this reference
fully incorporated herein for the purpose of alleging forfeiture to the United States of America of
certain property in which the defendant, MANUEL EDMUNDO RODRIGUEZ, has an interest.

2. Upon conviction of a violation of Title 31, United States Code, Section 5324, as
alleged in this Information, the defendant shall forfeit to the United States any property, real or
personal, involved in such offense, and any property traceable to such property, pursuant to Title
31, United States Code, Section 53 17(c)(1).

All pursuant to Title 18, United States Code, Section 5317(c)(1), and the procedures set

forth in Title 21, United States Code, Section 853.

/_- W/~ see (Avro ~. Steam)
! ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

PK, Ca

ROBERT J. EMERY
ASSISTANT UNITED STA TTORNEY

 
. Case 0:19-cr-60225-WPD DOSED sha Heese rT ha ocket 08/05/2019 Page 3 0f5

SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA CASE NO.

 

Vv.

MANUEL EDMUNDO RODRIGUEZ,
CERTIFICATE OF TRIAL ATTORNEY*

 

 

Defendant.
{  Superseding Case Information:
Court Division: (Select One) New Defendant(s) Yes No
Number of New Defendants

Miami Key West Total number of counts
X FTL WPB FTP

I do hereby certify that:

1. | I have carefully considered the allegations of the indictment, the number of defendants, the number

of probable witnesses and the legal complexities of the Indictment/Information attached hereto.

2. I am aware that the information supplied on this statement will be relied upon by the Judges of this
Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
Act, Title 28 U.S.C. Section 3161.

 

 

 

 

 

 

 

 

 

 

 

3. interpreter: (Yes or No) No
List language and/or dialect
4. This case will take 0 days for the parties to try.
5. Please check appropriate category and type of offense listed below:
(Check only one) (Check only one)
I 0 to 5 days X Petty
U 6 to 10 days Minor
soul 11 to 20 days Misdem.
IV 21 to 60 days Felony x
Vv 61 days and over
6. Has this case been previously filed in this District Court? (Yes or No) No
If yes:
Judge: Case No.
(Attach copy of dispositive order)
Has a complaint been filed in this matter? (Yes or No) No
If yes: ;
Magistrate Case No.
Related Miscellaneous numbers:
Defendant(s) in federal custody as of
Defendant(s) in state custody as of
Rule 20 from the District of
Is this a potential death penalty case? (Yes or No) No
7. Does this case originate from a matter pending in the Northern Region of the U,S. Attorney’s Office
prior to October 14, 2003? Yes No __x

ROBERT# EMER
ASSISTANT UNITED STATES ATTORNEY

COURT LD. No. A 892

*Penalty Sheet(s) attached REV 5/3/17

 
Case 0:19-cr-60225-WPD Document 1 Entered on FLSD Docket 08/05/2019 Page 4of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

PENALTY SHEET
Defendant's Name:_ MANUEL EDMUNDO RODRIGUEZ

Case No:

 

Count #: 1
Structuring
Title 31, United States Code, Section 5324(a)(3)

* Max.Penalty: 5 Years’ Imprisonment

*Refers only to possible term of incarceration, does not include possible fines, restitution,
special assessments, parole terms, or forfeitures that may be applicable.

 
Case 0:19-cr-60225-WPD Document 1 Entered on FLSD Docket 08/05/2019 Page 5of5

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT
for the
Southern District of Florida

United States of America

 

)
V. ) Case No.
)
_ Manuel Edmundo Rodriguez, )
Defendant )
WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date:

 

Defendant's signature

 

Signature of defendant's attorney

___ Jason W. Kreiss
Printed name of defendant's attorney

 

Judge 's signature

BARRY S. SELTZER, U.S. MAGISTRATE JUDGE
Judge's printed name and title
